MANUFACTURING AGREEMENT

        This Agreement, effective as of the 19th day of October, 2001,
("Effective Date") is between CP Kelco U.S. Inc., 8355 Aero Drive, San Diego, CA
92123 ("CP Kelco"), and OmegaTech, Inc., 4909 Nautilus Court North, Suite 208,
Boulder, Colorado 80301, USA ("OmegaTech").

        WHEREAS certain products (specifically, those listed on Exhibit 1
attached hereto; hereinafter the “Products”) shall be manufactured by CP Kelco
for OmegaTech, pursuant to this agreement (the “Agreement”); and

        NOW, THEREFORE, in consideration of the mutual covenants contained
herein and for other good and valuable consideration, the adequacy and receipt
of which is hereby acknowledged, the parties agree to the following terms and
conditions.


1. GENERAL TERMS OF AGREEMENT

        1.1 This Agreement shall be effective October 19, 2001 and will continue
in full force and effect for thirty-nine (39) months, renewable upon review and
mutual consent at the end of thirty-nine (39) months unless terminated pursuant
to paragraph 9.1.

        1.2 OmegaTech shall purchase and CP Kelco shall deliver a minimum of *
kg of Products, from CP Kelco’s existing inventory, during the period October 1,
2001 to December 31, 2001. Should OmegaTech purchase less than the minimum
quantity during the period, OmegaTech shall reimburse CP Kelco any shortfall
between $345,600 and the actual sales revenues for the period.

        1.3 OmegaTech shall purchase and CP Kelco shall deliver a minimum of *
kg of Products during each of the periods i) January 1, 2002 to December 31,
2002, ii) January 1, 2003 to December 31, 2003 and iii) January 1, 2004 to
December 31, 2004. Should OmegaTech purchase less than the minimum quantity
during any given period, OmegaTech shall reimburse CP Kelco any shortfall
between $2,400,000 and the actual sales revenues for that period.

        1.4 For purposes of calculating OmegaTech’s annual purchases, the
purchase of one (1) kg of DHA Crude Oil will be counted as three (3) kg of
Product.

        1.5 In July of each year, OmegaTech will provide CP Kelco with a
non-binding forecast of monthly purchases for the following calendar year,
January through December. OmegaTech will issue binding purchase orders to CP
Kelco for product to be delivered within 3 months of receipt of that purchase
order. All Product, with the exception of the * kg of Product described in
Section 1.2, will be produced on a "make to order" basis and will be delivered
to OmegaTech within three months of the Product's date of manufacture. All
purchase orders will be written to purchase a "full batch" quantity of the
specified product.

--------------------------------------------------------------------------------

*The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

--------------------------------------------------------------------------------

        1.6 The pricing to be paid by OmegaTech for Product purchased from CP
Kelco under this agreement is described in Exhibit 1. The payment terms for all
purchases shall be net 60 days, FOB Plant, San Diego California.

        1.7 OmegaTech agrees to make a payment of $300,000 to CP Kelco by
December 15, 2001. This payment is intended to be used by CP Kelco for the
purchase of DHA process equipment located at the CP Kelco plant in San Diego,
but currently owned by Pharmacia Corporation. OmegaTech will be reimbursed for
this $300,000 payment through a $0.40 rebate on each kg purchase of DHA Gold,
Gold Value Fat, HUFA 3050, DHA INT, HUFA 2000 INT and HUFA 2050 etc. or $1.20
rebate for each kg purchase of DHA Crude Oil, on the first * kg of Product
purchased under this agreement. In the event that this agreement is terminated
prior to OmegaTech having purchased * kg of Product due to a material breach on
the part of CP Kelco, force majeure or Act of God, CP Kelco agrees to reimburse
OmegaTech within 60 days of termination that portion of the $300,000 payment
provided for in Section 1.7 that has not been rebated back to OmegaTech at the
time of termination. In all other cases the $300,000 payment provided for in
Section 1.7 is non-refundable.


2. DOCUMENTATION AND INFORMATION

        2.1 CP Kelco shall provide to OmegaTech all documentation and
information reasonably requested by OmegaTech (a) in order to assist OmegaTech
in determining whether any delivery complies fully with the specifications for
such OmegaTech Products attached hereto as Exhibit 2 (the “Specifications”), and
the requirements of this Agreement; (b) in order to assist OmegaTech in
obtaining any and all regulatory approvals necessary to market Products and
products which contain the Products; or (c) to enable OmegaTech to comply with
any statutory or regulatory requirements, or with a request by any governmental
or regulatory authority.

        2.2 CP Kelco agrees to provide OmegaTech with Certificates of Analysis
and samples for each lot of Product to be purchased at least seven (7) days
prior to the scheduled delivery of an order to OmegaTech. CP Kelco warrants the
accuracy of each such Certificate of Analysis to a reasonable degree of
scientific certainty.


3. ENVIRONMENTAL SAFETY

        3.1 CP Kelco shall only Dispose or arrange for the Disposal of Waste in
the manner consistent with and in compliance with all applicable laws and
regulations. CP Kelco shall only transport Waste to an Approved Disposal
Facility by means of a transporter lawfully permitted to transport the
particular types of Waste at issue. CP Kelco shall be solely responsible for the
proper Disposal of Waste. For purposes of this Section.

--------------------------------------------------------------------------------

*The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

--------------------------------------------------------------------------------

                3.1.1 "Dispose" or "Disposal" shall mean any discharge, deposit,
injection, dumping, spilling, leaking, or placing of any Waste into or on any
land or water and the arrangement of any of the foregoing, and shall include any
storage, pretreatment, treatment (including incineration), any other actual
disposal, or other transfer or application of Waste of any kind or nature
whatsoever;

                3.1.2 "Waste" shall mean all materials that are produced or
generated in connection with the manufacture of any chemical compounds pursuant
to this Agreement, including but not limited to materials that are Hazardous
Waste, co-product, by-product, chemical compounds that fail to conform to the
requirements of this Agreement, wastewaters, residues, wastes, bottoms and other
remainders and materials, packaging of, or components of the chemicals
compounds;

                3.1.3 "Hazardous Waste" shall mean any Waste material or
substance defined as or containing materials defined as a "hazardous substance"
pursuant to any applicable laws or regulations; and

                3.1.4 "Approved Disposal Facility" shall mean the disposal
facility or facilities that comply with the applicable laws and regulations.


4. TRADE SECRETS, CONFIDENTIALITY AND PUBLICITY

        4.1 CP Kelco shall not publish, disclose or use for any purpose other
than as contemplated by this Agreement any and all information disclosed to or
developed by CP Kelco and its predecessor companies or affiliates in connection
with (i) this Agreement; (ii) that certain Agreement between OmegaTech and Merck
& Co., Inc. dated September 15, 1993, and all amendments thereto (collectively
the “License Agreement”); (iii) that certain Agreement between Monsanto Company
and Hercules dated September 28, 2000; and (iv) any other agreements between CP
Kelco and its predecessor companies or affiliates pertaining to production of
fermentation DHA for Monsanto and/or OmegaTech (collectively “Information”).
This obligation of nondisclosure shall not apply to the following: (i)
Information at or after such time that it is or becomes publicly available
through no fault of CP Kelco; (ii) Information that was already independently
known to CP Kelco or its predecessor companies prior to September 15, 1993;
(iii) Information that is disclosed to CP Kelco by a third party with the legal
right to do so apart from rights contained in the foregoing agreements; and (iv)
Information required to be disclosed pursuant to judicial process, court order
or administrative request, provided that CP Kelco shall so notify OmegaTech
sufficiently prior to disclosing such Information as to permit OmegaTech to seek
a protective order. CP Kelco’s obligations under this Section 4 shall survive
and continue after the termination of this Agreement for a period of fifteen
(15) years.

        It is understood that Information (and improvements and modifications
thereto) may be used by OmegaTech to establish additional biomass product
suppliers.

--------------------------------------------------------------------------------

*The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

--------------------------------------------------------------------------------

        4.2 CP Kelco agrees to transfer any and all Information, and
improvements and modifications to Information, to OmegaTech in its possession.
It is understood that CP Kelco may only use Information to manufacture Products
for OmegaTech, pursuant to this Agreement.

        4.3 OmegaTech shall own Information in existence on the Effective Date.

        4.4 CP Kelco shall own all the know how and trade secrets it makes
solely and which does not rely on Information and improvements and modifications
to said Information. Improvements and modifications to Information made solely
by OmegaTech will be owned by OmegaTech. Improvements and modifications to
Information made jointly by OmegaTech and CP Kelco shall be made pursuant to
Article 7 hereinbelow and the rights and obligations relating to said
improvements and modifications to Information shall be the subject of
negotiations between the parties if any development project is undertaken.
Improvements and modifications to Information made by CP Kelco outside the
provisions of Article 7 shall be owned by OmegaTech.

        4.5 CP Kelco hereby agrees to use Information and improvements and
modifications to said Information solely for the purpose of performing its
obligations under this Agreement.

        4.6 Neither party will use, or authorize others to use, the name,
symbols or marks of the other party in any advertising or publicity material
without the other party’s prior written approval.


5. COMPLIANCE WITH LAW; QUALITY OF THE PRODUCT

        5.1 CP Kelco hereby represents and warrants that:

                5.1.1 it shall perform its obligations hereunder in compliance
with all applicable U.S. laws and regulations, including without limitation the
Federal Food, Drug and Cosmetic Act (the "Act"), as amended from time to time,
the U.S. Food and Drug Administration's ("FDA") applicable Good Manufacturing
Practice ("GMP"), and any and all health, safety and environmental laws and
regulations applicable to CP Kelco's operations and performance hereunder;

                5.1.2 all Products furnished to OmegaTech hereunder shall be in
full compliance with the Specifications;

                5.1.3 the CP Kelco facility in which Products are manufactured
will be operated utilizing basic procedures consistent with guidelines described
in 21 CFR part 110, Current Good Manufacturing Practice in Manufacturing,
Packing or Holding Human Food, to minimize Product adulteration and misbranding,
within the capability constraints imposed by the existing equipment
configuration. It is recognized by OmegaTech that the existing equipment
configuration was not designed as a food GMP process, and accordingly does not
allow complete compliance with all of the standards described in 21 CFR part
110.

--------------------------------------------------------------------------------

*The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

--------------------------------------------------------------------------------

                5.1.4 no Products constituting or being a part of any shipment
hereunder shall at the time of any such shipment be:

                5.1.4.1 adulterated or misbranded within the meaning of the Act,
or regulations promulgated thereunder, as such law or regulation is constituted
and in effect at the time of any such shipment, or

                5.1.4.2 an article which may not, under the provisions of
Sections 404, 505 or 512 of the Act, be introduced into interstate commerce;

                5.1.5 all Products furnished to OmegaTech shall be certified as
being kosher and parve by the Orthodox Union;

                5.1.6 it has complied with, and during the term of this
Agreement will continue to comply with, the laws, rules and regulations which
affect the ability of CP Kelco to manufacture and package the Products in
commercial quantities for use and sale worldwide;

                5.1.7 its manufacturing, laboratory and packaging facilities
shall remain in compliance with cGMP at all times during the term of this
Agreement to the extent applicable to the manufacture and packaging of the
Products; and

                5.1.8 it owns or has the right to use all copyright, trademark,
patents, and other intellectual property rights to the intellectual property
which it shall use to perform its obligations hereunder.

        5.2 In the event that Products are delivered to OmegaTech by CP Kelco
which are not in compliance with the warranties made in Section 5.1 then
OmegaTech shall have all remedies against CP Kelco as are available under law
and equity. Notwithstanding the foregoing, should OmegaTech seek as its remedy
the replacement of any non-compliant Products, then CP Kelco shall deliver such
replacement Products to OmegaTech as soon as reasonably practicable, but in no
event more than sixty (60) days after the initial notification by OmegaTech.


6. AUDIT AND INSPECTION RIGHTS

        6.1 During the term of this Agreement and any extension thereof, twice
per calendar year OmegaTech shall have the right, at its sole cost and expense,
to send OmegaTech representatives to audit, inspect and observe the manufacture,
packaging, storage, disposal and transportation of the Products, and all other
materials directly related thereto or used in connection therewith, with
reasonable notice during normal business hours. Such OmegaTech representatives
shall have no responsibility for supervision of CP Kelco employees performing
the manufacture, storage, packaging, disposal or transportation operations
themselves. The audit and inspection rights set forth in this Section 6.1 are
for the limited purpose of determining CP Kelco’s compliance with the terms of
this Agreement. The limit on OmegaTech site visits of twice per calendar year
would specifically not apply to OmegaTech representatives being on site at CP
Kelco for the purpose of witnessing the execution of Development Projects that
are accepted by CP Kelco under the terms described in Section 7.

--------------------------------------------------------------------------------

*The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

--------------------------------------------------------------------------------

        6.2 CP Kelco shall make available to OmegaTech all records and reports
relating to the manufacture, storage, packaging, disposal and transportation of
the Products, and all other materials related thereto or used in connection
therewith, including without limitation those documents relating to analytical
data, for OmegaTech’s review during normal business hours and upon reasonable
prior notice, and OmegaTech shall have the right to copy these documents as
required. Such copies shall be subject to the confidentiality provision of
Article 4 or this Agreement.

        6.3 If, as a result of any such inspection, OmegaTech concludes that CP
Kelco is not in compliance with any of its obligations hereunder, it shall so
notify CP Kelco in writing, specifying such areas of noncompliance in reasonable
detail. CP Kelco shall provide to OmegaTech a problem resolution plan within
thirty (30) days of OmegaTech’s request. CP Kelco shall use reasonable efforts
to remedy and/or provide an action plan with an actual time line for the
problems identified within a reasonable, mutually agreed upon time frame.

        6.4 CP Kelco shall inform OmegaTech within twenty-four (24) hours of any
notification to CP Kelco of any site visits to the plant by the FDA, state or
federal regulatory agencies or any other governmental or regulatory agency,
relating directly to the manufacture of the Products, and all other materials
related thereto or used in connection therewith. . CP Kelco shall report in
writing the results of the visit to OmegaTech within seven (7) days of the
occurrence thereof. In the event that any such governmental or regulatory agency
finds that the site is deficient or unsatisfactory in any respect, CP Kelco
shall cure all deficiencies within such cure period as ordered by the government
or regulatory agency. If all deficiencies are not cured within the required time
frame, OmegaTech shall have the option to immediately terminate this Agreement.


7. DEVELOPMENT PROJECTS

        7.1 It is agreed that during the term of the agreement OmegaTech may
request CP Kelco to undertake projects of a developmental nature. In advance of
any development work being done by CP Kelco, OmegaTech will submit a written
description of the project to CP Kelco. Upon receipt of the project description,
CP Kelco will advise OmegaTech of its willingness to undertake the project and
will provide a written estimate of the cost associated with that work. Based on
CP Kelco’s response, OmegaTech will decide whether or not to proceed with the
development work.

        7.2 CP Kelco will not be obligated to accept development projects under
this agreement.

--------------------------------------------------------------------------------

*The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

--------------------------------------------------------------------------------


8. DISPUTE RESOLUTION

        8.1 Any dispute between the parties arising out of or related to this
Agreement shall, in the first instance, be the subject of a meeting in Boulder,
Colorado between the parties to negotiate a resolution of such dispute. The
meeting shall be attended by individuals from each party who have
decision-making authority with respect to the matter in question. In the event
either party desires to have a mediator present, a mediator shall be appointed
which is acceptable to both parties and the parties shall equally divide the
cost of such mediator. Should the negotiations not lead to a settlement of the
dispute within thirty (30) days of the date of the meeting or if the parties are
unable to arrange such a meeting within thirty (30) days of one party requesting
such a meeting, either party can initiate binding arbitration in accordance with
the Rules of Arbitration and Conciliation of the International Chamber of
Commerce. Arbitration of this contract shall take place in Boulder, Colorado and
be based on Colorado law.


9. TERMINATION

        9.1 This Agreement shall automatically terminate prior to the term set
forth in Paragraph 1.1 above in the event of any of the following:

                9.1.1 a material breach by a party which is not cured within
thirty days after receipt of written notice from the nonbreaching party which
sets forth the basis of the material breach and the nonbreaching party’s intent
to terminate this Agreement due to the material breach; or

                9.1.2 initiation of any bankruptcy or insolvency proceeding by a
party, liquidation or sale of substantially all the assets of a party, or
dissolution of a party; or

                9.1.3 upon mutual written agreement with 30 days notice.

        9.2 In the event of termination, CP Kelco shall return all physical
embodiments of Information (and all improvements and modifications thereto made
by any party) and all copies thereof, whether authorized or unauthorized, within
sixty (60) days. Sections 4 and 8 shall survive the termination of this
Agreement.


10. MISCELLANEOUS

        10.1 All notices under or in connection with this Agreement shall be in
writing and shall be deemed to have been given at the time delivered personally
to the other party, or one business day following transmission by facsimile to
the other party if receipt of such is confirmed by the other party, or ten
business days following deposit in a United States post office or in the
equivalent thereof for a foreign country by registered or certified mail,
receipt requested, with postage fully prepaid, or one business day following
deposit with an overnight delivery service, receipt requested, with fees
prepaid, to the respective party at the following addresses, or at such other
address as designated in writing by a party.

--------------------------------------------------------------------------------

*The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

--------------------------------------------------------------------------------

As to OmegaTech:

Robert Driver
OmegaTech, Inc.
4909 Nautilus Court N., Suite 208
Boulder, Colorado 80301
Telephone No. (303) 381-8100
Fax No. (303) 381-8181
E-mail Address: rdriver@omegadha.com
As to CP Kelco:

Walter G. Rakitsky
CP Kelco U.S. Inc.
8355 Aero Drive
San Diego, CA 92123
Telephone No. (858) 467-6645
Fax No.(858) 467-6440
E-mail Address: WALT.RAKITSKY@CPKELCO.COM


With a copy to:

CP Kelco U.S., Inc.
1313 N. Market Street
Wilmington, DE 19894-0001
Attention: VP, Intellectual Property


        10.2 This Agreement represents the entire understanding of the parties
with respect to the subject matter hereof. This Agreement shall not be modified
except by a written agreement signed by the parties hereto. No waiver of any
term, provision or condition of this Agreement, whether by conduct or otherwise,
in any one or more instances shall be deemed to be or construed as a further or
continuing waiver of any such term, provision or condition, or of any other
term, provision or condition of this Agreement. The invalidity or
unenforceability of any term or provision of this Agreement shall not affect the
validity or enforceability of any other term or provision hereof. This Agreement
shall be construed by and enforced in accordance with the laws of Colorado.
Except pursuant to the sale of substantially all of the business to which this
Agreement relates, neither party may assign, cede or transfer any of its rights
or obligations under this Agreement without the written consent of the other
party, which consent shall not be unreasonably withheld or delayed.

        10.3 Condition Precedent. It is a condition precedent to this Agreement
that CP Kelco execute an Equipment Purchase Agreement with Pharmacia Corporation
for the purchase of DHA process equipment located at the CP Kelco plant in San
Diego. This Agreement shall not become effective until execution of the same. CP
Kelco will undertake reasonable efforts to secure a fully executed Equipment
Purchase Agreement with Pharmacia Corporation.

--------------------------------------------------------------------------------

*The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, each party hereto acknowledges that the
representative named below has the authority to execute this Agreement on behalf
of the respective party and has caused this Agreement to be duly executed on its
behalf.

CP KELCO U.S., INC.



By:_______________________________________

Name:_____________________________________

Title:_____________________________________

Date:_____________________________________ OMEGATECH, INC.



By:_______________________________________

Name:_____________________________________

Title:_____________________________________

Date:_____________________________________


--------------------------------------------------------------------------------

*The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

--------------------------------------------------------------------------------


EXHIBIT 1.


PRODUCT PRICING

  For 1st * kg
of Product Purchased For Product purchased
after intial * kg 1. For product purchased in 350 kg supersacks:
             DHA Gold    *    *          Gold Value Fat    *    *          HUFA
3050    *    *          DHA INT    *    *          HUFA 2000 INT
   *
   *
2. For product purchased in 15 kg Kraft bags
             DHA Gold    *    *          Gold Value Fat    *    *          HUFA
3050    *    *          HUFA 2050
   *
   *
4. For product purchased in 180 kg drums
   *
   *
         DHA Crude Oil Price to be negotiated


--------------------------------------------------------------------------------

*The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

--------------------------------------------------------------------------------


EXHIBIT 2.


PRODUCT SPECIFICATIONS


*

--------------------------------------------------------------------------------

*The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

--------------------------------------------------------------------------------